Citation Nr: 1614479	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to November 1957.
These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a June 2015 decision, the Board reopened the Veteran's claim for service connection for bilateral hearing loss and remanded it as well the Veteran's claim for service connection for tinnitus to the Agency of Original Jurisdiction (AOJ) for further development.  As will be discussed further, the AOJ completed the required development and continued to deny the Veteran's claims as is evidenced in the December 2015 supplement statement of the case (SSOC).  The case has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's claimed bilateral hearing loss to his service.

2.  The most probative evidence fails to link the Veteran's claimed bilateral tinnitus to his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R.       §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir. 2006); Pelegrini, supra.

With respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, VA's notice requirements were satisfied by a May 2011 letter which advised the Veteran of the criteria for establishing service connection.  The May 2011 letter was sent prior to the initial adjudication of the Veteran's claims in January 2012.  The letter informed him of his duty and the VA's duty for obtaining evidence.  In addition, the August 2010 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.           § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, and lay statements.

VA obtained medical opinions germane to the Veteran's claimed bilateral hearing loss and tinnitus on appeal in June 2006 and September 2015.  The medical opinion reports are adequate because the audiologists based their opinions upon consideration of the Veteran's prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluation of the claimed disabilities would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA examiners fully described any functional effects caused by the Veteran's claimed bilateral hearing loss and tinnitus.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

There has been substantial compliance with the Board's June 2015 remand instructions.  In a September 2015 letter, the AOJ requested that the Veteran provide, or authorize VA to obtain, records of his relevant non-VA treatment, to specifically include the records of Dr. W. H.  The Veteran did not respond to the AOJ's request.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, the Veteran has not identified any other outstanding evidence that is pertinent to the issues being decided herein.  The Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions as to the issues of service connection decided below, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Consequently, no further assistance to the Veteran with the development of evidence is required with respect to the hearing loss and tinnitus claims.


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed.Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and an injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends in his April 2011 claim and in his March 2012 notice of disagreement that he was exposed to acoustic trauma from the firing of heavy weapons in service, and has experienced constant bilateral hearing loss and tinnitus ever since that exposure.

The Veteran's service treatment records do not include any diagnosis or findings of hearing loss or tinnitus.  During his September 1955 and August 1957 Reports of Medical Examination, no audiometry tests were performed; however, the Veteran's ears were noted to be normal.  While the Veteran did receive a medical discharge it was not related to his hearing. 

In April 2006, the Veteran underwent audio testing.  However the examination did not comport to the requirements for an audiometric evaluation under 38 C.F.R. § 4.85.  As the examiner did not indicate the use of the Maryland CNC world list, which is required for VA purposes, the examination is not adequate for VA purposes.  See id. 

In a June 2006 VA examination for ear disease, the examiner found that the Veteran's bilateral hearing loss was less likely as not caused or the result of acoustic trauma sustained in service.  The examiner found that the Veteran had "mixed loss," and that there was a conductive component to the Veteran's hearing loss.  The examiner reported the Veteran's allegations of exposure to cannon fire, small arms fire, and anti-aircraft fire on a daily basis for two months while on active duty.  The examiner noted that the Veteran reported exposure to "a 3 inch deck gun" that "went off in close proximity [to the Veteran] causing ringing in both ears."  However the examiner also reported that the Veteran's onset of hearing loss was "when the Veteran thought he had blood pressure problems and was sent to an audiologist," which was almost 30 years after service.  The examiner noted that at the time of the examination the Veteran had just completed treatment for left ear mastoiditis.  The examiner determined after a physical examination of the Veteran that the Veteran's bilateral hearing loss was not related to his service or caused by acoustic trauma.  The examiner's rationale was that while the Veteran's history consisted of no further occupational audio trauma, he did report ear infections as a child, "recent treatment for mastoiditis and complaints of long standing left ear problems/infection," and improvement in hearing with treatment of his left ear condition.  

Concerning the Veteran's alleged tinnitus, the June 2006 VA examiner determined that he could not resolve whether or not it was related to the Veteran's in service acoustic trauma, as the audiology reports and treatment records revealed no evidence, diagnosis or complaints of tinnitus.  

A July 2006 audiogram revealed the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
25
20
20
20
Left
35
50
40
45
85

The Veteran had speech recognition scores, using the Maryland CNC Word List, of 100 percent in the right ear and 92 percent in the left ear.  The Veteran reported that he had both ringing and hearing loss in both ears for many years, but that he felt his hearing had improved with the treatment of his mastoiditis.  The audiologist found that the Veteran had mild sloping to profound sensorineural hearing loss in his left ear, and mild to severe high-frequency sensorineural hearing loss in his right ear.   

An undated treatment note from the Veteran's physician, Dr. W. H. stated that the Veteran's hearing loss was "probably from guns in [the] navy."  However, this opinion is not supported by any rationale or analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, the opinion is speculative in nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993(a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 59, 463 (1996)(a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)(a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999)(a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Therefore, the Board affords this opinion no probative value. 

In a September 2015 VA examination, the examiner found that the Veteran had the following audiometric test results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
40
30
30
25
Left
35
55
50
60
105

The Veteran had speech recognition scores, using the Maryland CNC Word List, of 94 percent in the right ear and 94 percent in the left ear.  The VA examiner considered that the Veteran reported having been exposed to noise in the military from heavy weapons such as gunfire, depth charges, and a 3' gun on a submarine chaser, consistent with his military occupational specialty (MOS).  The VA examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or a result of an event in service.  

The examiner supported his opinion, stating that the Veteran's service medical records were negative for reports of hearing loss or treatment, and the Veteran's medical discharge was unrelated to ear issues or concerns.  The examiner determined that the pattern of hearing loss in the Veteran's right ear was "consistent with presbycusis rather than noise-induced hearing loss."  The examiner determined that the Veteran had problems with his left ear from childhood and that his left ear hearing loss was "consistent with middle ear dysfunction rather than noise-induced hearing loss."  In addition, the examiner noted that the Veteran admitted to left ear surgery as an adult.  Therefore, the examiner determined that neither the Veteran's right nor left ear hearing loss was caused by or the result of acoustic trauma in service. 

During the September 2015 examination, the examiner reported that the Veteran denied recurrent tinnitus.  The examiner determined that as the Veteran denied tinnitus, it could not be etiologically related to noise exposure in service.  

At the outset, the Board finds the evidence clearly shows the Veteran has a hearing loss disability as defined in 38 C.F.R. § 3.385.  In addition, his lay reports (in the context of his MOS) are competent and credible evidence of exposure to hazardous noise in service.  However, the Bard finds the Veteran's contention that his bilateral hearing loss resulted from noise exposure in service, including weapons fire, is not competent evidence of a nexus to service, as that is a medical question requiring specialized expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Thus, the opinions of the June 2006 and September 2015 VA examiners are more probative, based on their greater medical training and expertise, and persuasive explanation of the etiology of the Veteran's hearing loss.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

Furthermore, the evidence does not establish continuous symptomatology since service, or hearing loss to a compensable degree within one year following separation from service.  Rather, as noted above, the Veteran's service treatment records, including his September 1955 and August 1957 Reports of Medical Examination, did not show any diagnosis or complaints of hearing loss, and he reported an onset of hearing loss almost 30 years after active service.  To the extent that the Veteran may suggest otherwise, the Board find's such testimony alone, absent any affirmative evidence of continuity, is insufficient to prove such fact.  In light of the above, service connection for bilateral hearing loss is not warranted.

Pertaining to tinnitus, the Veteran is competent to diagnose such disability, as it is readily observable by a lay person.  Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, 492 F.3d at 1377 (Fed.Cir. 2007).  However, the record contains conflicting reports of the existence of tinnitus. 

The June 2006 VA examiner noted the Veteran's report of bilateral tinnitus with an onset during military service.  The examiner further noted the Veteran's reports of in-service and post-service noise exposure.  Upon review of the claims file, the examiner noted that there was no evidence in the Veteran's service treatment records to support a claim of tinnitus during or shortly after military service.  Therefore, the examiner determined that he could not resolve the issue of whether the Veteran's alleged tinnitus was etiologically related to his military service as there was no documentation of such in the Veteran's clinical record.  The September 2015 VA examiner noted that the Veteran denied recurrent tinnitus, and therefore determined that as such it could not be related to the Veteran's military service.  

The Board has considered the Veteran's assertions that he first had symptoms of tinnitus during service, and that his current tinnitus is related to in-service noise exposure.  However, the Board finds the Veteran's statements as to the existence and continuous symptoms of tinnitus are inconsistent with the other evidence of record.  In-service and post-service medical records are negative for any complaints of tinnitus.  Furthermore, he did not list tinnitus as one of his claimed disabilities when he filed his original claim for bilateral hearing loss in March 2006.  Similarly, although he reported persistent ringing in his ears at his June 2006 VA examination and in conjunction with filing his claim in April 2011, he specifically denied tinnitus during the September 2015 VA examination.  While lay evidence may not be deemed not credible solely due to a lack of contemporaneous medical evidence, the absence of such evidence may be considered together with other evidence of record in determining credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Given the facts of this case, the Veteran's lay assertions of continuous symptomatology are neither credible nor persuasive, and are not therefore probative evidence of a current disability that began during service and persisted.  The only other evidence bearing on a medical nexus to service is the September 2015 VA audiological examiner's negative opinion, which is highly probative considering the examiner has greater audiological expertise and relied on contemporaneous testing and examination.  Winsett, supra. 

In conclusion, the Board finds that the weight of the evidence is against the claims of service connection for bilateral hearing loss and tinnitus.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


